                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
          Plaintiff,

v.                                               Case No. 13-10031-01-JTM

JASON MATTHEW PENNINGTON,
         Defendant.

                           MEMORANDUM AND ORDER

       This case is before the court to address defendant Jason Matthew Pennington’s pro

se Motion for Early Termination of Supervised Release (Dkt. 101). Mr. Pennington

contends that he is deserving of early termination because he has completed over fifty

percent of his term of supervised release, has complied with all requirements imposed

during his period of supervision, has paid all fines and court costs, is no danger to the

community, and has had no contact with law enforcement during his supervision. Mr.

Pennington’s United States Probation Officer, Robyn Swanson, confirmed that Mr.

Pennington began supervision on April 5, 2018 and that he has been compliant with his

terms of supervision since that date. Based upon Mr. Pennington’s compliance, stable

employment, and stable living situation the U.S. Probation office does not oppose his

motion for early termination.

       The United States, however, opposes the motion due to an unsatisfied forfeiture

judgment against Mr. Pennington in the amount of $392,250.00. (See Dkt. 102). On January

15, 2015, the court sentenced Mr. Pennington to a term of 42 months in Bureau of Prisons

custody after he pled guilty to three counts of a superseding indictment filed against him.
(Dkt. 88, p. 1-2). After his release, defendant was to be on supervised release for three

years. (Id., p. 3). Mr. Pennington was not ordered to pay Restitution in the Judgment;

however, the Schedule of Payments contained a special instruction that “[t]he defendant

shall forfeit the defendant’s interest in the following property to the United States: Money

judgments of $287,250.00 and $105,000.00, for a cumulative amount of $392,250.00.” (Dkt.

88, p. 6). That sum represented the value of the proceeds derived or obtained from the

offenses in counts 2, 6, and 45 of the superseding indictment of which Pennington was

convicted.

       On February 16, 2018, the court entered an Order of Seizure and Forfeiture as to

Certain Substitute Property of Defendant. (Dkt. 95). At the time of the Order, the unpaid

balance on defendant’s personal forfeiture judgment was $391,640.00. The court found

that due to Mr. Pennington’s acts or omissions the illegal proceeds could not be located

upon due diligence or the proceeds had been sold to, transferred, or deposited with a

third party. (Dkt. 95, p. 2). Consequently, the court entered an order forfeiting substitute

property pursuant to Federal Rule of Criminal Procedure 32.2(e) and 21 U.S.C. §

853(p)(1)(A) – (B). (Id.). The substitute property consisted of men’s and women’s jewelry

in an aggregate value of $41,439.66. (Id.). A Final Order of Forfeiture was entered on July

18, 2018 (Dkt. 100) which specified that “defendant shall be given a credit for the above

property against his forfeiture money judgment.” Crediting Mr. Pennington for the

substitute property forfeited to the United States leaves a balance due of $350,200.34.

       The United States’ objection to the motion for early termination notes that Mr.

Pennington filed for bankruptcy while on supervised release in this matter, United States

                                             2
Bankruptcy Court for the District of Kansas case number 19-10112-13. The United States

was not initially listed as a creditor in those proceedings despite the remaining balance

due on the forfeiture judgment. According to counsel for the government, when she

inquired of Mr. Pennington’s bankruptcy counsel as to why the forfeiture judgment had

not been reported to the bankruptcy court, Mr. Pennington’s counsel advised they had

not been made aware of the criminal judgment.

       The court is mindful that Mr. Pennington has not had a chance to respond to the

United States’ allegations, but notes that Mr. Pennington’s motion does not mention the

forfeiture judgment. The motion instead glosses over the money judgment stating only

that “Mr. Pennington has paid all fines and court costs, and has no restitution.” (Dkt. 101).

The court finds Mr. Pennington’s statement is not entirely accurate in light of the

outstanding balance owed to the United States.

       While defendant may be compliant with a majority of the terms of his supervision,

then, the court finds that he is not in compliance with special condition number 3 which

required him to “[p]ay outstanding monetary restitution imposed by the court.” (Dkt. 88,

p.4). The court is particularly troubled by defendant’s failure to list the judgment in his

bankruptcy proceedings, when doing so would potentially have precluded the United

States from receiving payments through those proceedings as a creditor (which, to

defendant’s benefit, would have lowered the balance due on defendant’s criminal

monetary judgment). Under those circumstances, the court does not deem Mr.

Pennington to be an appropriate candidate for early termination of supervised release at

this time. The court’s denial of the motion is without prejudice to Mr. Pennington’s ability

                                             3
to re-file the motion, providing that he can state a satisfactory explanation for his failure

to list the criminal monetary judgment in his bankruptcy proceedings and address his

intentions as far as satisfying that judgment in the future.

       For the reasons stated above, Mr. Pennington’s motion for early termination is

DENIED.

       IT IS SO ORDERED.

       Dated this 16th day of October, 2019.

                                          /s/J. Thomas Marten
                                          THE HONORABLE J. THOMAS MARTEN
                                          UNITED STATES DISTRICT COURT




                                               4
